
	
		II
		111th CONGRESS
		2d Session
		S. 3228
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To authorize the Administrator of the Small Business
		  Administration to make grants to small business concerns to assist the
		  commercialization of research developed with funds received under the second
		  phase of the Small Business Innovation Research Program.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Innovation to Job
			 Creation Act of 2010.
		2.Commercialization
			 grants to small businesses receiving SBIR second phase funds
			(a)DefinitionsIn
			 this section—
				(1)the term Administrator means
			 the Administrator of the Small Business Administration;
				(2)the terms
			 Federal agency, research, and Small Business
			 Innovation Research Program have the meanings given such terms in
			 section 9(e) of the Small Business Act (15 U.S.C. 638(e)); and
				(3)the term second phase means
			 the phase described in section 9(e)(4)(B) of the Small Business Act (15 U.S.C.
			 638(e)(4)(B)).
				(b)EstablishmentThe Administrator may make grants on a
			 competitive basis to small business concerns to commercialize research
			 developed by the small business concerns using funds received under the second
			 phase of the Small Business Innovation Research Program.
			(c)EligibilityThe Administrator may award a grant under
			 this section to a small business concern that—
				(1)received funds
			 under a second phase award under the Small Business Innovation Research Program
			 during fiscal year 2007 or 2008;
				(2)meets the criteria
			 for receiving funds under a second phase award under the Small Business
			 Innovation Research Program at the time a grant under this section is awarded,
			 unless the Administrator determines that the criteria are no longer
			 applicable;
				(3)has obtained from the Federal agency from
			 which the small business concern received the funds described in paragraph (1)
			 a recommendation that the small business concern receive a grant under this
			 section; and
				(4)has not previously
			 received a grant under this section for the commercialization of the research
			 proposed to be carried out using a grant under this section.
				(d)ApplicationA
			 small business concern that desires a grant under this section shall submit to
			 the Administrator an application at such time and in such form as the
			 Administrator may require, that includes—
				(1)a
			 description of the commercialization project for which the small business
			 concern will use the grant;
				(2)the budget for the
			 commercialization project; and
				(3)a
			 certification that the small business concern meets the criteria described in
			 subsection (c).
				(e)Grant
			 amountA grant under this section shall be in an amount
			 that—
				(1)the
			 Administrator, in consultation with the head of the Federal agency from which
			 the small business concern received the funds described in subsection (c)(1),
			 determines is appropriate; and
				(2)does not exceed
			 the amount of funds described in subsection (c)(1) received by the small
			 business concern with respect to the research for which a grant under this
			 section is made.
				(f)TerminationThe
			 Administrator may not make a grant under this section on or after October 1,
			 2011.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $2,000,000,000 for fiscal year 2011.
			
